Citation Nr: 1743832	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-27 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine disability rated as 20 percent disabling prior to March 15, 2017 and 30 percent thereafter.

2.  Entitlement to an increased rating for right upper extremity radiculopathy rated as 10 percent disabling prior to March 15, 2017 and 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 through August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2016 decision, the Board remanded the above-listed issues for further development.  That development having been completed to the extent possible, the matter is again before the Board for further appellate review.

The issue of entitlement to an increased rating greater than 20 percent prior to March 15, 2017 and 30 percent thereafter for the Veteran's service-connected cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to March 12, 2010, the Veteran's right upper extremity radiculopathy manifested as reflex hypoactivity, subjective radicular symptoms, and mild carpal tunnel syndrome.

2. Effective March 12, 2010, the Veteran's right upper extremity radiculopathy manifested as severe paresthesias and/or dysesthesias and numbness, moderate incomplete paralysis of the median nerve and moderate incomplete paralysis of the ulnar nerve.



CONCLUSIONS OF LAW

1. The criteria for an increased rating greater than 10 percent prior to March 12, 2010 for the Veteran's service-connected right upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code (DC) 8515 (2016).

2. The criteria for an increased rating of 40 percent, but no higher, effective March 12, 2010 for the Veteran's service-connected right upper extremity radiculopathy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code (DC) 8513 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's right upper extremity radiculopathy was rated as 10 percent disabling under Diagnostic Code 8515 for mild partial paralysis of the median nerve of the major extremity until March 15, 2017.  Effective March 15, 2017, the Veteran's radiculopathy was rated at 40 percent disabling under Diagnostic Code 8513 for moderate partial paralysis of all radicular groups of the major extremity.  The evidence establishes the Veteran is right handed.  See March 2017 VA examination.

The Veteran was afforded a VA examination in April 2009.  At that examination, reflex testing demonstrated hypoactivity in his bilateral biceps, triceps, and brachioradialis.  Muscle strength testing was normal in the upper extremities and there was no evidence of decreased sensation.  The examiner diagnosed him with radicular symptoms in his right arm due to upper extremity pain.  In September 2010, the RO obtained an addendum opinion specifically addressing the Veteran's radicular symptoms.  The examiner opined the Veteran had radicular symptoms, but no nerve root involvement or intervertebral disc syndrome, and his reduced reflexes reflected age-related diminished reflect responses.  However, this was based upon the physical examination in April 2009.  

A private medical record dated February 2010 noted the Veteran's right median sensory nerve revealed prolonged distal latency and decreased production velocity.  The Veteran also had signs of electoral instability and studies revealed mild right carpal tunnel syndrome affecting sensory nerve components.  The findings in the February 2010 medical record most closely correlate to mild incomplete paralysis of the median nerve because although testing demonstrated distal latency and mild carpal tunnel syndrome, there was no evidence of decreased muscle strength or reduced sensation.  However, the Veteran underwent a cervical fusion on March 11, 2010.  

Private medical records indicate that in November 2010, the Veteran was diagnosed with bilateral radiculopathy and numbness, and right upper extremity pain and weakness with aching in his right hand.  The record does not provide the results of any reflex, muscle strength, sensory, or other testing.

The Veteran was afforded a VA examination on March 15, 2017.  Neurological testing revealed he had severe paresthesias and/or dysesthesias and numbness in his right upper extremity.  The Veteran also demonstrated moderate incomplete paralysis of the right median and ulnar nerves and moderate incomplete paralysis of his right lower radicular group.  Muscle strength, reflex, and sensory testing were all normal.  During this examination, the Veteran reported that, "the intensity and severity of the numbness/weakness of the hands and fingers hasn't changed significantly since 2010, but his ability to function day to day with fine motor activities has continued to decline to a significant extent."  

As the April 2009 VA examination and private medical records prior to the 2010 cervical fusion indicate the Veteran demonstrated reduced reflexes in the right upper extremity, but testing was otherwise normal, the evidence does not establish the Veteran experienced any more than mild incomplete paralysis of the median nerve prior to March 12, 2010.

There is no evidence indicating the Veteran experienced involvement of any nerve other than the median nerve.  As such, a rating under a different diagnostic code is not warranted prior to March 12, 2010.  However, the Board finds the March 2017 VA examination the most probative evidence of record; it best represents the Veteran's disability picture after his cervical fusion.  That examination, in conjunction with the Veteran's lay statements, establishes that the Veteran's right upper extremity radiculopathy was best characterized as moderate incomplete paralysis from the day after the cervical fusion, March 12, 2010.  This is the earliest date that it is factually ascertainable that an increase is warranted.  

The Board recognizes that the Veteran received a temporary total rating post-surgery from March 11, 2010 to May 1, 2010, but in this decision it is merely determining legal entitlement to a higher rating individual.  

However, the evidence does not establish the Veteran experienced severe incomplete paralysis of all radicular groups in his right upper extremity at any time during the period on appeal.  Although testing indicated moderate partial incomplete paralysis of all right upper extremity radicular groups, reflex, muscle strength, and sensory tests were all normal.  As his symptoms only demonstrate moderate incomplete paralysis of all radicular nerve groups, he would not be entitled to a higher rating under any other diagnostic code.


ORDER

Entitlement to an increased rating for right upper extremity radiculopathy rated as 10 percent disabling prior to March 12, 2010, is denied.

A rating of 40 percent, but no higher, for right upper extremity radiculopathy is granted from March 12, 2010, subject to the laws and regulations governing the payment of VA monetary benefits.  


REMAND

In July 2016, the Board remanded the issue of entitlement to an increased rating for the Veteran's service-connected cervical spine disability.  The Veteran reported that he had received several more cervical spine surgeries since his April 2009 VA examination.  Private medical records indicate the Veteran has had his C3 through C7 vertebrae fused, with a plate on his C3 through C5.  A January 2009 private medical record noted the Veteran had residual stiffness following the fusion of his C3 through C5 vertebrae that "may" resolve.  However, both the April 2009 and March 2017 VA examiners did not find the Veteran had ankylosis of his cervical spine.  More explanation is required to explain how the fusion surgeries did not cause ankylosis of his cervical spine.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to address the severity of his cervical spine disability.  The examiner must specifically state whether his cervical spine fusions have resulted in ankylosis and explain how and why they came to that conclusion. 

2. After completing the above and any other development deemed necessary, readjudicate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


